DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 08/13/2019.
2.	No claim(s) had/have been cancel or amended.
3.	No new claim(s) has/have been added.
4.	Claims 1 – 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed with regards to Chinese Patent Application No. 201811061368.3, filed on September 12, 2018.
There is no claim to domestic benefit according to the application data sheet and filing receipt.


Oath/Declaration
1.	  The applicant’s oath/declaration filed on 08/13/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 03/09/2020, 11/11/2020 and 12/19/2019 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 08/13/2019 are acceptable for examination purposes except for the following: 
 	A.	The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1.These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Abstract (specification)
1.		Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
 	In the instant application the abstract is more than 150 words and repeats the information given in the title. Appropriate correction is required.
Claim objection(s)
1.	Regarding claims 2 – 4, 7 – 8, 10 - 11, an objection is made to the use of the word "if". This word constitutes optional language that does not further limit this claim. Specifically, it is not known whether the limitations following this word are necessary or optional. “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

1.	Claims 1 – 2, 4, 6 – 10, and 12 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al. (US 2016/0268642 A1)  in view Taskin et al. (US 2020/0015091 A1).
Regarding claim 1, Yanazoe discloses: A method for transmitting information in a battery management system (Abstract and ¶ 0014, communication between a battery management device and each battery cell management devices ), comprising:
 determining, from a plurality of slave nodes (Figure 3 and 4, BC is the master controller that is in communication with a plurality of CCs, the various CCs are slave nodes, see ¶ 00029), a fault slave node that communicates abnormally with a master node in the battery management system (¶ 0035, the controller (BC= master) does not receive a response from CC2 (slave), hence detecting a failure in communication. See also ¶ 0037); [Note that this is done over a particular wireless frequency, see ¶ 0049 and ¶ 0052]
selecting a target slave node from the plurality of slave nodes, wherein the target slave node is a slave node that communicates normally with both the master node and the fault slave node; (¶ 0038, the master (BC) communicates with CC1 (slave ); CC1 communicates with CC2 (faulty slave) . In other words CC1 (target node selected by BC) is in communication with both CC2 and BC. BC sends a relay command to CC1 to communicate with CC2. In other words information is sent from BC to CC1 (working slave now converted to a relay) and CC1 forwards this information to CC2) 
(¶ 0052, last sentence, the BC perform a switch in frequency and send a command signal containing this frequency switch to CC1, this frequency switch command is for CC1 to converts it current frequency to a second frequency. this is in response of a failure to communicate with CC2 as seen in ¶ 0051)
Yamazoe does not disclose:   the target slave node forwards the frequency conversion information to the fault slave node, and the fault slave node performs a frequency conversion based on the frequency conversion information; and
 transmitting information with the fault slave node using a frequency after the frequency conversion.
Taskin discloses: the target slave node forwards the frequency conversion information to the fault slave node, and the fault slave node performs a frequency conversion based on the frequency conversion information; and
 transmitting information with the fault slave node using a frequency after the frequency conversion. [¶ 0037 and ¶ 0039: Figure 4 steps are direct results of figure 3. In other words Node A (originally master node)  will connects to node C telling node C to abandon its previous radio channel (¶ 0037) , slave node C as seen in ¶ 0039 will sends a CSA (channel switch announcement) message to slave  Node B, eventually all the slave and master nodes are able to communicate over the new switched channel. Node A reverting back to master node, hence node B and C are able to communicate with node A (master) ]. [In other words the primary reference can send a channel switch message to a slave node in the network, but does not disclose a slave node can send another slave node (not connected to the network/fault/failure to communicate) the frequency conversion information, however in the secondary reference Taskin is able to allow one slave node to inform the other slave node (not connected to the network (fault or failure) to communicate a CSA message in order to convert to another frequency for communication with any other node in the network]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Yamazoe’s system in view of Taskin the motivation for the above modification is for  a node operating in radar frequencies is required to detect radar with at least a given probability, and in case of detection, it is required to change its operating frequency not to return to its previous frequency for a duration designated by the regulation.[¶ 0003 of Taskin]

Claims 6, 9 and 12 - 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a processor and a memory for storing instructions are disclosed in the primary reference see figure 2, label 34 and 33.
 	Regarding claim 2, Yamazoe further discloses: The method of claim 1, wherein the selecting a target slave node from the plurality of slave nodes comprises: selecting, from the plurality of slave nodes, any slave node other than the fault slave node as a first slave node; determining the first slave node as the target slave node, if the first slave node communicates normally with both the master node and the fault slave node; and reselecting the first slave node if the first slave node communicates abnormally with at [the last sentence of ¶ 0037, that is if CC2 fails then CC1 is selected by the BC as a relay to communicate with CC2 [¶ 0038], however CC1 is not the only slave the BC can communicate with to relay information to CC2, any other CC that does not have a fault can be used as the relay, it is obvious that the BC would not selected a failed or abnormal node to relay its inforamtion to another CC as seen in ¶ 0038 and hence reselection would occur to obtain a working CC]

Regarding claim 7,Yamazoe further:  The method of claim 6, wherein if the master node successfully transmits information with the fault slave node using the frequency after the frequency conversion, the method further comprises: receiving and storing the frequency after the frequency conversion transmitted by the master node.  [the last two sentences of ¶ 0052, that is the frequency conversion command is sent to the slaves, the slaves would use the new suggested frequency for the transmission of data, it is implied that the frequency must be stored in memory since the physical slaves has to keep in memory what frequency to use rather than the frequency that was problematic (last sentence of ¶ 0062)].

Regarding claim 8, Taskin further discloses: The method of claim 6, wherein if the master node fails to transmit information with the fault slave node using the frequency after the frequency conversion, the method further comprises: forwarding data between the master node and the fault slave node. [see figure 5, and ¶ 0039, after the  CSA is sent to the disconnected nodes all nodes in the network will communicate with each other and node A reverting back to the master node].

Regarding claim 10,  Yamazoe further discloses:The method of claim 9, wherein if the master node fails to transmit information with the fault slave node using the frequency after the frequency conversion, the method further comprises: forwarding data between the master node and the fault slave node using the target slave node. [¶ 0038, that is BC and CC2 stop communication , BC will use CC1 to communicate with CC2 using a first frequency f1 (¶ 0050), that is before frequency conversion. ¶ 0052 states the frequency is being converted, hence it is quite obvious if there is a failure once again then BC will go through the steps in ¶ 0038 to make CC1 the relay node for CC2 in order for CC2 to communication with BC after frequency conversion].

Claim 4 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 10.

Allowable Subject Matter
1.	Claims 3, 5 and 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463